UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2021


In re: ROBERT L. SUMLIN,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:17-cv-00200-TSK-MJA)


Submitted: February 1, 2019                                       Decided: February 5, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert L. Sumlin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert L. Sumlin petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court has adopted the recommendation of the magistrate judge to

deny Sumlin’s petition. Accordingly, because the district court has recently decided

Sumlin’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




                                           2